 tr'I,In the. Matter of NEWTON CHEVROLET, INC.andINTERNATIONAL Asso-CIATION OF MACHINISTS, AUTOMOTIVE MACHINISTS LODGE No., 1001Case No. C-1934.-Decided December 6, 1941Jurisdiction:automobile sales and servicing industry.Unfair Labor PracticesInterference, Restraint, alnd Coercion:conduct of president in interrogating em-ployees concerning union affiliation and cautioning them against permittingoutsiders to interfere in labor relations.Discrimination:discharge of chief, union representative and leader purportedlyfor failure to report to work ; lock-out of paint shop employees ; charges dis-missed as to foreman discharged for insubordination and misconduct.Collective Bargaining:majority established by membership in union; employeeswhose discharges are found discriminatory included in determination of-refusal to bargain ; insistence that union secure agreement from employer'scompetitors as condition precedent to effectiveness of agreement ; putting intoeffect changes in wages, hours, and working conditions substantially in accord-ance with demands of union but without giving union any credit for suchchanges-failure to negotiate in good faith : insistence upon inclusion in bar-gaining contract of article delaying effective date of agreement until employer'scompetitors had substantially similar contract although employer made changesin wages, hours, and working conditions substantially in accord with union'sdemands; discriminatory discharge of five union members during course of bar-gaining negotiations.Remedial Orders:discharged and locked-out employees ordered reinstated withback pay; respondent not ordered unconditionally to expand paint shop oper-ations in order to give employment to paint shop employees since respondentmay be able to comply with order by providing other equivalent jobs; amountof compensation to be paid employees discriminatorily discharged from paintshop not to be diminished on account of curtailment of paint shop operationssince curtailment itself constituted an unfair labor practice; employer orderedto bargain.Unit Appropriate for Collective,Bargaining:all the respondent's employees in itsservice department, including painters but excluding supervisors; no contro-versy as to-employees whose discharges are found discriminatory included inappropriate unit.Mr. Earle K. ShaweandMr. Alexander E. Wilson, Jr.,for theBoard.Mr. John A. Chambliss,of Chattanooga, Tenn., for the respondent.Mr. W. R. Barney,of Chattanooga, Tenn., for the Lodge.Mr.Eugene R.Thorrens,of counsel to the Board.37 N. L. R B., No. 57.334 NEWTON CHEVROLET, INC. .-DECISIONANDORDERSTATEMENT OF THE CASE.Upon a charge duly filed by International Association of 'Machinists;Automotive Machinists Lodge No. 1001, herein called the Lodge, theNational Labor Relations Board, herein called the Board, by 'theRegional Director for the Tenth Region (Atlanta, -Georgia), issuedits complaint dated May 28, 1941, against Newton Chevrolet, Inc.,Chattanooga, Tennessee, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintaccompanied by notices of hearing thereon were duly served upon therespondent and the Lodge.With respect to the unfair labor practices, the complaint allegedin substance: (1) that on- or about January 6, 1941, the respondentdischarged and has since refused to reemploy A. W. Hamic 1 becausehe had joined and assisted the Lodge' and, had engaged in concertedactivities with other employees of the respondent for the purposes ofcollective bargaining and other mutual aid and protection; (2) thata majority of the respondent's employees in a unit appropriate for thepurposes of collective bargaining had designated the Lodge as theirbargaining agent, and that the respondent, on or about January 1, 1941;and -at -all times thereafter, refused to bargain collectively with theLodge; and (3) that`the respondent by these and other'specified acts 2interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed- in Section 7 of the Act.3-On June 7, 1941, the' respondent filed its answer, in which, amongother things, it denied the material allegations of the complaint withrespect to the unfair labor practices.Pursuant to notice, a hearing was held at Chattanooga; Tennessee,from June 9 through June 12, 1941, before Thomas S. Wilson, the1The'complaint misspelled Hamic'sname, but was amended at the healing to correctthe spelling7These included(a) threatening its employees with discharge or other discipline ifthey became or remained members of the Lodge;(b) advising employees that membershipin the Lodge would not benefit them,(c) questioning employees as to their motivationin joining a labor organization;and (d)=advising employees that membership in theLodge"would cause them to get less work with"the respondent3The complaint alleged that the respondent interfered with,restrained, and coercedIts employees in the exercise of the lights guaranteed in Section 7' of the Act at all timessince December 15, 1940.At the hearing the date 1940 was amended without objectionto 1939. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner duly designated by the Chief Trial Examiner.TheBoard and the respondent were represented by counsel, and the Lodgeby a union representative.All participated in the hearing and fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.Upon an amended charge filed by the Lodge during the course of thehearing, counsel 'for'the Board moved to 'arielid the complaint by add-ing the allegation that the respondent had d'i criniinatorily dischargedfive named additional employees.4 There-being no objection, the TrialExaminer granted the motion with the understanding that the resp'ond-ent's answer theretofore filed be considered as denying the, allegationsof the complaint as thus amended.At the close of the hearing, theBoard's motion to conform the pleadings to the prof was grantedwithout objection.' During the course of the hearing the Trial Exam-iner ruled on other motions and - on objections to the admission ofevidence.The Board has-reviewed the rulings of. the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.The Trial Examiner thereafter filed 'his Intermediate Report,dated July 17, 1941, copies of which were duly served upon therespondent and the Lodge.He found that the respondent had en-gaged in and was engaging in unfair labor practices; within themeaning of Section 8, (1), (3), and (5) and Section 2 (6) and (7) ofthe Act, and recommended that the respondent cease'and desist fromengaging in the unfair labor practices, and affirmatively, that therespondent reinstate with back pay the six employees named in thecomplaint as amended, and bargain collectively with the Lodge. 'OnAugust 21, 1941, the respondent filed exceptions to the IntermediateReport. ' Neither ` the . respondent nor the Lodge" filed' ' briefs, orrequested oral argument, and oral argument was not held.The Board has considered the exceptions to the Intermediate i Re-port- and, to the extent that they are inconsistent with the findingsof fact, conclusions of law, and order below, finds them to be withoutmerit.Upon the entire record in,the case, the Board makes the, following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Tennessee corporation,, is engaged in 'the sale,exchange, service, and repair of new and used automobiles, trucks,+ The amendment named the following:'C. B. Shipley,Sam Painter,J'D 'McGee, James,Smith, andC.W. Hudson. _111 NEWTON CHEVROLET, :INC.337parts; accessories,. and equipment in Chattanooga, Tennessee.Therespondent operates under an agreement with the Chevrolet Divisionof General Motors, Inc., Detroit, Michigan,-for the, sale ^of GeneralMotors' products. within the cities of Chattanooga, Signal Mountain,and Lookout Mountain, Tennessee, and Rossville, Georgia.During1940, the respondent purchased 570 new cars and trucks having avalue in excess of $450,000.All these new cars and trucks wereshipped from Chevrolet factories in the State of Michigan to therespondent's place of 'business in Chattanooga, Tennessee.Duringthe same period, the respondent sold 579 new automobiles and truckshaving a value in excess of $450,000, of which approximately 5 to 10per cent were sold to customers located outside the State of Tennes-see:During the same period, the respondent sold 943 used cars hav-ing, a value in excess of $200,000.Approximately 58 of these usedcars,having a value of approximately $12,000, originated fromsources outside the State of Tennessee.Approximately 5 or 10 percent of the used cars were sold by the-respondent to customers' locatedoutside the State of Tennessee.In addition, during the same periodthe respondent purchased parts, accessories, and equipment -having avalue of approximately $55,000, most of which originated at Flint,Michigan, and sold about $53,000 worth of parts, accessories, andequipment, of which about 5 to 10 per cent represented sales to pur-chasers located outside the State of Tennessee.II.TIIE ORGANIZATION INVOLVEDInternational Association of Machinists, Automotive MachinistsLodge No. 1001, affiliated with the American Federation of Labor,is a labor organization admitting to membership employees of therespondent.IIII.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionAbout August 1939, International Association ofMachinistslaunched a drive to organize automobile mechanics in and near thecity of Chattanooga.On December 22, 1939, it chartered Lodge No.1001 for employees of automobile dealers and garage owners locatedin,,theChattanooga area.Aboutt 16 of the charter members of theLodge were employees of the respondent.In the latter part of 1939 or early in 1940, Emmett S. Newton,president of, the -respondent,. learned of 'the Lodge's organizationalcampaign among employees in the plant.Newton, investigated the 338DECISIONS OF' NATIONAL LABOR RELATIONS, BOARDunion affiliation of the respondent's employees and learned that, a'majority of them belonged to the Lodge.5-In the 'spring or' summer.of.,1940, Newton addressed the 'employeesin the respondent's service department after the close of a regular"pep" meeting. -On 'this. occasion, according to uncontroverted- testi-mony, he told the employees in substance that he had heard that theywere organizing, that that was their business, but that he wanted totalk to them as a group.Newton further added : "I 'thought we, weregetting along pretty good here, a sort of a big, happy family, and Idid not know' whether there was anything wrong. . . . I want youboys to watch yourself and not let some outsider come in and get'youall excited and make' you do something that you will be sorry of lateron."Newton then called the names of individual employees, and re-quired each to state publicly whether he, belonged to the °Lodge.After completing the roll, Newton stated that it appeared that theLodge represented a majority of the employees.He then asked theemployees to make, individually, statements "about the matter," butnone responded.Newton reiterated A hat the employees "shouldwatch" their "step," . . . "not do 'anything they would be sorryof, and not let some outsider come in to cause any trouble or dissen-sion," and the meeting ended.-We-find; as did the Trial Examiner, that by Newton's statementsto the employees and by his investigation of their union affiliation asset forth above, the respondent interfered with, restrained, and co-erced its employees in 'the exercise of the rights guaranteed in Sec-tion 7 of the Act.B. The refusal to bargain(1) The appropriate unitThe, complaintallegesand the respondent's answer admits that themechanics in the service department at the respondent's shop, exclu-sive of the supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining.5The respondent's business falls into three separate divisions and in-eludes the sale of new and used automobiles, the servicing of new andused automobiles, and clerical work in connection with the other twodivisions.The respondent performs the work of servicing new andused cars in its service department, which is staffed with mechanics'and painters.The mechanics do mechanical work on automobiles, theNewton; testified at the hearing' that he made the investigationby use of the grape-vine....through different ones in the organization,as],ungp,differentmen in,the shopjust how they-felt about it' [and this was]unofficially [ieportedback to me]"'6At the hearing counsel forthe Board stated thatthe unitalleged to beappropriateincluded painters in the service department. NEWTON CVEVROLET^ INC.33^straightening and aligning of frames and'bodies; and the painters are;engaged in' the painting and general upkeep of automobiles.' ' Themen and. the' painting is coordinated with the work of the mechanics..Although the-painters are paid by the week, while the mechanics are ingeneral paid on' a piece-work basis; their problem's are in 'some re-spects similar and in others, related.At the hearing, Newton statedthat, he regarded the mechanics in the service department, including-the painters, as an appropriate unit.We'find that the' employees in the service department of the re=spondent, including painters, and exclusive of supervisory employees,.constituted at all-times material herein, and that they now constitute,.a unit appropriate for-the purposes of collective bargaining with re-spect to wages, rates of pay, hours of employment, and other condi-tions of employment.We further find that said unit insures to em-ployees of the respondent the full benefit of their right to self-organi-zation ' and 'to collective bargaining"'and otherwise effectuates thepolicies of the Act.(2) Representation by the Lodge of a majority in the appropriate unitAs of January 1, 1941, the respondent had on its pay roll in the unithereinabove found appropriate 25 employees,7 of whom 20 had bythat date become members of the Lodge, and as of the time of the hear-ing, 28 employees 8 in the appropriate unit, of whom 18 belonged tothe Lodge: The Trial Examiner found that the -Lodge representedon January 1, 1941, and thereafter, a majority of the respondent's,employees in the unit hereinabove found appropriate.The respond-ent took no exception to the Trial Examiner's finding.We find that on January 1, 1941, and at all times thereafter, the.Lodge was, and now is,,the duly designated representative of a major-ity of the employees in the appropriate unit and, by virtue of Section9 -(a), of the Act, the exclusive representative of all employees in suchunit for the purposes of collective -bargaining. -(3)The refusal to bargainPrior, to October 1940, the Lodge, which includes within its mein-bership, in addition to those of the respondent, employees of auto-7This, figure includes the"four employees in the paint shop who, as appears below,were discharged'on December 20, 1940Since we hereinafter find that their dischargeswere discriminatory within the meaning of Section 8 (3) of the Act, they are includedwithin the appropriate unitBlack Diamond Steamship Coip v AT L R B,94 F (2d)675 (C C A 2), cert denied 304 U S 579, enf'gplatter of Black Diamond SteamshipCorpandMarine Beneficial Association,Local,33,3 N L R B 848This -figure includes empkoyees;in the paint shop discharged on or'after'December'20,1940,as well as A W. Hamic, found below to have been discnnunatonly discharged. 34QDECISIONS OF- NATIONAL LABOR,RELATIONS, BOARDmobile,dealers,,and garage,owners in the Chattanooga area, sought. tobargain collectivelywiththe Dealers'Association,an organization)composed,of Chattanooga automobile dealers.,Newton,who was pres-ident,of ,the.Dealers' Association,as, well as of the ,respondent,advisedthe Lodge that the Dealers' Association,as such, would not deal withthe Lodge.Thereafter, the, Lodge.sought to, bargain collectively withthe respondent.,About October14, 1940, the Lodge presented to the respondent a pro-posed contract prepared and approvedby theLodge covering theservice-department employees.Thereafter,numerous conferenceswere held between the respondent and a union committee.consisting ofW. R. Barney,business representative of the Lodge, and the ,negotiat-,ing committee of the Lodge, composedof A. W.Hamic, C. B. Shipley,and one other employee.By January 1941,the parties were in sub-stantial agreement with respect to provisions dealing with wages,hours,. and workingconditions.9Thereafter, in January1941, therespondent reduced to writing and presented to the Lodge a proposedcontract containing such provisions.In addition, however, the pro-posed contract contained as Article VI thereof the following:EFFECTIVE DATE OF CONTRACTWhenever five shops operated by dealers in Chattanooga whichare on a parity and in the class with the shop operated by the EM-PLOrE_ RJ shall have substantially similar contracts, this contractshall be effective and its various provisions shall be complied,with.Lodge representatives objected to Article VI in the proposed con-tract and refused to sign it because of the respondent's insistence uponthe inclusion of that paragraph.The respondent, however, refusedto eliminate the provision, urging that its inclusion was necessary toprotect its competitive position.'Shortly following the respondent's refusal to eliminate Article VI,the Lodge, on January 29, 1941, filed with the Board charges that therespondent had refused to bargain with the Lodge. On the day thatthe Board issued its complaint alleging, among other things, that therespondent had refused to bargain with the Lodge, John A. Chambliss,attorney for the respondent, telephoned Barney and inquired if the.Lodge would sign the proposed contract if Article VI were eliminated.Barney answered that he would have to see the document, as he hadforgotten its contents since the January conference, but,that if theproposed contract was as he remembered it the Lodge would sign.P At no time during the negotiations did the respondent question the appropriatenessof the service-department unit or the fact that the Lodge represented a majority of theemployees in the unit. NEWTON CHEVROLET, INC.341Barney requested Chambliss to prepare a draft omitting Article VI.The conversation ended when Chambliss said that he would telephoneBarney later.About an hour thereafter, Barney was told by Cham-bliss that he had spoken to President Newton during the interval andthat Newton had said. "We better go to bat as it stood." Thereafter,there was no further attempt to bargain.By insisting upon the inclusion of Article VI in the proposed con-tract and by refusing to sign a contract which did not contain sucha provision, the respondent unlawfully refused to bargain with, theLodge.As heretofore stated by the Board: 10There is nothing in the Act to justify the imposition of a dutyupon an exclusive bargaining representative to secure an agree-ment from a majority of an employer's competitors as a conditionprecedent to the negotiation of an agreement with the employer.To permit individual employers to refuse to bargain collectivelyuntil some or all of their competitors had done so clearly wouldlead to frustration of the fundamental purpose of the Act toencourage the practice of collective bargaining.Moreover, during the course of bargaining negotiations the respond-ent argued in support of the alleged necessity for the inclusion ofArticle VI in the proposed agreement that the absence of such para-graph would place the respondent at a competitive disadvantage withother automobile dealers.However, the respondent put into effect,prior to January 1941, and as a result of discussions with the Lodge,changes in wages, hours, and working conditions substantially inaccord with the demands of the Lodge. It is therefore plain that therespondent's insistence upon the inclusion of Article VI was not ingood faith."Furthermore, the respondent put these changes intoeffect by its own unilateral action, without giving the Lodge anycredit for such changes.Such action on the part of the respondentconstitutes a refusal to bargain.1210Matter of Samuel Youlin,et al,andInternational Ladies Garment Workers Union,C. 1.0 , 22 N.L R B 879,and cases cited thereinCfPueblo Gas and Fuel Co. v.Y. L RB,118 F.(2d) 304(C. iCA. 10),enf'g 23 N L.R B. 102811 In appraising the respondent's good faith we further note that,as we hereinafter find,the respondent discriminatorily discharged five Lodge members,including two of theLodge'sthree committeemen,during the course of the bargaining negotiations. SeeMatter of United Dredging Company, New Orleans,LouisianaandInland Boatmen'sDivision,National Maritime Union,Gulf District,affiliatedwith C. 1.0.,30 N. L R. B.,No. 118,and cases cited therein.Cf.Matter of ' Chicago Apparatus CompanyandFedera-tion of Architects,Engineers,Chemists and Technicians, Local 107,12 N. L R. B. 1002,enf'd in NL.ItB v Chicago Apparatus Co,116 F(2d) 753(C C. A 7).13 See,for example,Matter of Whittier Mills Co , etc.andTextileWorkers OrganizingCommittee,15 N. L R B. 457, enf'd inN. L. it. B.v.Whittier Mills Co,111 F. (2d)474 (C C A5) ; N.L R B. v. George P. Pilling & SonsCo , 119 F (2d) 32(C C. A. 3),enf'g 16 N L R. B 650;Singer MfgCo. v. N.LR B, 119 F.(2d) 131(C. C. A. 7) enf'gas mod 24 N. L. R. B. 444, cert.denied, 313 U. S. 595.433257-42-v or. 37-23 342DECISIONS OF'NATIONAL, LABOR RELATIONS, BOARDWe'find'that during January 1941, and thereafter, the respondentrefused to bargain collectively with the Lodge as the exclusive repre-sentative of its employees in an appropriate unit, with respect torates of pay, wages, hours of employment, and other conditions ofemployment, and that the respondent thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.C. The discharges(1)HamicA.W. Hamic, an automotive mechanic with 20 years' experience,was employed by the respondent in the latter part of September 1939,to do, alignment work.Until his discharge on January 6, 1941, hewas the-only man in,the shop employed at that work.At the sug-gestion of Herbert Pickett, foreman of the service department, Hamictaught the trade to two other employees during the last few monthsbefore his discharge.His work was satisfactory.He had been com-plimented on occasions for his ability by Foreman Pickett. In De-cember 1940, about a month prior to his discharge, Hamic receivedan increase in his rate of pay.13In January 1940, Hamic Joined the Lodge as a charter member.He was active in soliciting a large percentage of the respondent'semployees to join the Lodge.About August 1940, he was elutedchairman of its negotiating committee to which he appointed Shipleyand Greer as the other two members.With the assistance of W. R.Barney, the committee drafted a contract for presentation to therespondent.Hamic and Shipley presented a proposed contract toNewton and requested the opening of negotiations.Hamic attendednumerous bargaining meetings from October 1940 to January 1941and took an active part in the negotiations.After each meeting: withthe respondent, Hamic reported to the Lodge members and receivedinstructions and advice for the following meeting.At, the close ofone of the negotiating meetings, Newton asked Hamic to use his influ-ence with the employees to secure a reduction in their demands.Hamic answered that he would "wait and see how things turned out."'In the eyes of the employees and management Hamic was the leaderand chief representative of the Lodge in the shop.On the morning of January 6, 1941, Hamic felt sick and, insteadof going to work, went to the office of W. R. Buttram, a physician inChattanooga.Dr. Buttram, who diagnosed the ailment as influenza,gave Hamic a prescription and sent him home. Instead of going78The respondent paid Hamic a percentage of the charge made to customers for workdone by Hamic.He received no other compensation. NEWTON CHEVROLET; INC.343home, Hamic had the prescription filled and went to his wife's sister'shome nearby in Chattanooga, where he took the medicine prescribed.and rested until late in the afternoon, when he felt well enough todrive home.Hamic failed to notify the respondent that he wouldnot be in for work. About 9: 30 that morning, Foreman Pickettappeared at Hamic's home, located about 7 miles from Chattanooga,and inquired as to Hamic's whereabouts.Mrs.Hamic informedPickett that Hamic was sick but had gone to work or to the doctor'soffice.Sometime before noon that day, Pickett made a second tripto the Hamic home, and upon learning that Hamic was still absent,handed Mrs. Hamic the following letter signed by President Newton :DEAR MR.HAMIc : This morning, when you failed to appear atthe usual and regular time to go to work, I was advised, after thelapse of some time. I sent some one to find out whether you wereill,whether you hadsufferedan accident, or if there was any otherreason for your absence.I am advisedthatMrs. Hamic is athome today and that she stated that she thought you were at wcrkeEvidently, there is noillness,and noreason foryour absence.You remember that an incident of this nature occurred in thelatter part of November. I do,not feel that you show a properinterest and concern.Accordingly, this is to advise you that your service with thiscompany is terminatedas ofthis day.The following day Hamic visited the respondent's shop and receiveda discharge slip which assigned "Failure to report to work," 'as thereason for the termination of his employment.When Hamic askedPickett for, a further explanation Pickett answered, "The less you cansay about it,, the better.Forget it."Hamic has not since been rein-stated.The reason given Hamic for his discharge was without- precedent inthe respondent's history.In numerous instances other employees hadtaken leave without prior permission for a day or more without anypunishment other than a request that on the next occasion they give therespondent advance notice that they were not coming to work. In noother instance has the respondent discharged an employee for thereason given Hamic.Nor has there been any other instance in whichthe respondent discharged an employee by letter.The other incident upon which the respondent relied in the January6 letter as a basis for the statement that Hamic did not "show a properinterest and concern" occurred on Saturday, Noyember' 23, 1940.About 11 a. in. on that day, Pickett assigned Hamic to a rush realign-ment job, which required a full day or a day and a half for completion.'About noon that day, because he was suffering from a cold, Hamic re-quested Pickett to secure the customer's consent to a postponement of 344DECISIONS,OF NATIONAL LABOR- RELATIONS BOARDthe delivery of the car.Hamic further told Pickett : "If you don't callme or let me know further on it [the postponement], I will considerthat you have made arrangements for the job to be turned out at alater date and it would not be compulsory for that job to be deliveredSaturday or Sunday."Pickett replied, "We will see."After lunchthat day, Pickett requested Hamic to abandon temporarily the realign-ment job and assigned him to another job.Hamic spent approxi-mately an hour and a half on the second assignment before he couldresume work on the realignment job.At 5 o'clock, the regular quit-ting time, having heard nothing further from Pickett, Hamic quitwork.On Monday, Pickett complained to Hamic because the realign-ment job had not been completed.Hamic finished the job late Mon-day afternoon, and the car,wa's,them delivered to the customer.Whenthe customer's messenger called for the car, he made no complaint aboutdelay and told Hamic that no emergency existed which warrantedSaturday night or Sunday work.However, on the same day, therespondent by its attorney, sent Barney a letter dated November 25,1940, complaining of Hamic's failure to work overtime.Late Mon-day evening, Hamic explained the facts to Newton, who, according toHamic's uncontradicted testimony, answered, "Well, if an employee issick I don't want him working."The treatment accorded Hamic, we believe, was discriminatory.Although Pickett testified at the hearing, he was not interrogatedabout the November 23 incident which as we have found above, as didthe Trial Examiner, resulted from a misunderstanding and for whichHamic was not blamed. It is undisputed that the respondent had nottheretofore discharged employees for the cause assigned to Hamic anditwas undenied that Pickett had been informed by Mrs. Hamic thatHamic, a piece worker, was sick and had either gone to work or to visita doctor.Thus the complaint contained in Newton's letter of January6 that Hamic had shown indifference to his work had no basis in fact.It is apparent that the respondent was searching for an excuse to dis-charge its most active union employee and that the respondent usedHamic's conduct on January 6 as that excuse.We find, as did the Trial Examiner, that the respondent, by dis-charging Hamic, discriminated in regard to his hire and tenure ofemployment, thereby discouraging membership in the Lodge and inter-fering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.(2) Shipley, Painter, Smith, and McGeeThe respondent operated a paint shop in connection with itsbusiness at all times since Newton acquired the business in 1929.C.W. Hudson served as working foreman of the paint shop under NEWTONCHEVROLET, INC.345the general supervision of Pickett, foreman of- the, service depart-ment, from 1937 until his discharge in March 1941.14. In the earlypart, of 1940, the paint-shop force, in addition-to Hudson, consistedof C. B. Shipley, Sam Painter, James Smith, and Lloyd Shropshire,all of whom had been employed in that department for periods begin-ning prior to 1937. In April 1940, the respondent hired J. D. McGeeas a painter.Shipley, Painter, and Smith became charter members of the Lodgein December 1939, while Shropshire joined in September 1940, andMcGee, in October 1940.Hudson and Pickett discussed the Lodgeand agreed that, as "bosses," they were ineligible for membership.Atthe time of the poll of employees, mentioned above, Newton calledHudson's name and Hudson answered that he was not a member ofthe Lodge.However, as his was the only foreman's name called,Hudson thereafter decided that he was not considered ineligible forunion membership and joined the Lodge on September 6, 1940. Aboutthis time Pickett, according to uncontradicted testimony, asked Hud-son if the paint-shop employees had joined the Lodge.Hudsonreplied that all paint-shop employees had joined.Shipley, as a member of the negotiating committee, participatedin the presentation of the Lodge's proposed contract to Newton,and in the arrangements for bargaining conferences.He was the onlymember of that committee, other than Hamic, who attended andactively participated in each of the bargaining meetings. In Oc-tober 1940, a day or so after Shipley and Hamic had presented theLodge's proposed contract to Newton, according to undenied testi-mony, Roseborough, the respondent's secretary and treasurer, askedHudson "what was the matter with Shipley."After Hudson dis-claimed knowledge, Roseborough stated "I thought he was prettywell satisfied . . . he joined the union and is hollering for moremoney."To meet the needs of increased business, on October 24, 1940, therespondent hired, as painters' helpers, Earl Marshall and E. L. Wat-son, neither of whom joined the Lodge. Considerable' dissatisfactionarose when it was learned that Marshall and Watson were beingpaid $14 a week while several of the Lodge members with severalyears' experience as painters were being paid only $12.Hudsonconsulted Pickett and succeeded in securing a raise for at least oneof the older employees with the result that his salary equalled thosepaid the newcomers.In late November 1940, according to undenied testimony, Pickettcomplained to Hudson that "the paint shop was losing money." Soonthereafter Pickett informed Hudson that unless the paint shop began14 The circumstances of Hudson's discharge are, hereinafter related. 346DECISIONS OF NATIONAL LABOR- RELATIONS BOARDto show a 'profit it would be closed.,However, Pickett, cited nofigureswith respect. to the alleged losses.In order to ascertainwhether the paint shop was operating at a loss, Hudson in December,began to keep accounts with respect to the business done in the shop.On December 20, Pickett again complained that "the paint shopwas losing money" and told Hudson that the higher-paid employeeswould have to be laid off in order to reduce expenses.15Hudson urgedthat the higher-paid employees were the better men and that sincePresident Newton believed in seniority, the newer employees shouldbe laid off first.As a result, Pickett laid off Smith, McGee, Marshall,and Watson, retaining among others, Shropshire, who was related toon official of the respondent.Although Shropshire's wages were beingcharged to the paint department, Newton ruled that Shropshire wasin the upholstery department and ordered that Smith, who had greaterseniority than Shropshire, should be laid off rather than Shropshire.1'On December 20, when Pickett laid off the four employees namedabove, there were about 6. cars in the shop being painted and about12 or 14 others on hand to be painted.The respondent sent to outsideshops some of these cars to be painted.On January 2, 1941, Pickett ordered Hudson to lay off Shipley andPainter, stating that, Hudson would' be kept to work on customers'cars and the rest of the painting work would be sent to outside shopswhere pit could be done at less cost.The following day Shipley. andPainter received discharge slips which assigned "Lack of work" asthe reason for, their separation.At the time Shipley and Painterwere separated from employment there were about 10 automobiles inthe shop to be painted in addition to a number of automobiles in theprocess of being painted.The respondent sent some; of these cars to,outside shops for painting.,Pickett testified that Newton made the decision to curtail paint-shop operations and that Newton informed Pickett 'of the decisionon January 2, 1941.Although Newton appeared at the hearing as awitness, he failed to explain the basis for his decision.The respondentcontends that it decided to send paint work to outside shops and todiscontinue its paint shop, except to retain Hudson to service cus-tomers' cars, because, its paint shop-was operating at a loss. In sup-port of this contention the respondent introduced in evidence a state-ment compiled from its books purporting to show the monthly profitand loss during 1939 and 1940 on labor in the paint shop.17The state-15As of December 20, 1940, the respondent paid Shipley$20 weekly,Painter and Smith$15, the other paint-shop employees,exceptMcGee,$14, and McGee, $12.15 Shropshire,however, as did Smith,belonged to the Lodge17 The profit and loss was computed by subtracting wages paid to paint-shop employeesfrom charges made for labor in connection with paint-shop work.The record containsno data with respect to the respondent's overhead or fixed charges nor does the respondentexplain how labor charges were computed. NEWTON CHEVROLET, INC.347anent fails to support the respondent's claim that it was operating itspaint shop-at a loss 18The respondent had operated a paint shop formore than, 10 years. Its paint-shop business in the latter part.of 1940did'not differ materially from that of prior years. Indeed, the re-spond-ent'had-added two employees to its paint-shop force in October1940.Finally, the respondent did not improve its financial conditionby sending its paint work to outside shops.Under the circumstances,we find, as did the Trial Examiner, that the respondent was notoperating its paint shop at a loss at the time of the discharge of thepaint-shop employees and for a substantial period prior thereto.Weare of the opinion that, in curtailing its paint-shop operations anddischarging the paint-shop employees, the respondent was not moti-vated by concern over its alleged financial losses resulting from paint-shop operations.The real reason for the discharge of the paint-shop employees, webelieve, lies in the union activity among them.Shipley, a member ofthe Lodge's negotiating committee, was employed in that department.The respondent had information that substantially all employees inthe paint shop belonged to the Lodge.The Lodge first presented aproposed contract for the respondent's consideration in October 1940.On November 25, the respondent took the initial step toward eliminat-ing Hamic from its employ by sending the letter mentioned above,to the Lodge.Also in the latter part of November, Pickett first com-.plained that the paint shop was operating at a loss.The respondent'sfigures, however, show that the respondent made a profit on labor inthe paint department that month.But for Hudson's protests, Pickettwould have succeeded in discharging Shipley and other Lodge mem-bers in preference to new non-union employees on December 20 whenhe first proposed the elimination of the "higher-paid" employees indisregard of efficiency and seniority.'This abortive attempt, coupledwith the attack on Hamic, indicates the respondent's design to remove"The statement shows an annual profit on labor for 1939 of$1,366 46, and for 1940of $409 56.The statement further purports to show that the respondent suffered losseson labor in 5 of the last 7 months of 1940. The largest loss sustained was $134.73 forSeptember 1940.During this month,however,the paint-shop employees spent almost2 weeks' time cleaning and painting the respondent'spremises.The money disbursedfor the time so spent, as wage payments,is reflected upon the respondent's books as aloss inasmuch as the respondent received no cash remuneration for work performed bypainters during that period to, offset the disbursements.The statement also fails to notethat, in addition to a profit on labor, the respondent made a profit on paint materialsduring 1939 of $1,274 47 and during 1940 of $1,258 36.Besides, a large portion of thepaint work was done on used cars belonging to the respondent for which the respondentmade on its books to itself a charge approximating cost.While the respondent's figuresshow a loss of $2.11 on labor for December 1940,Hudson's figures,which were not im-peached at the hearing,show a profit on labor of$113.73 and on materials of $116 95for that monthFurthermore,the respondent'sfigures for December 1940 containInaccuracies since they include a portion of employees'wages earned during the precedingmonth and,in addition,Shropshire'smonthly salary, although he was transferred to theupholstery-department pay roll on December 20, 1940. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Lodge's leaders.Newton's decision on January 2, 1941, to curtailpaint-shop operations by the elimination of all employees, except Hud-son, w4smade precipitately.Since substantial painting work was onhand on December 20 and on January 2 when the paint-shop employeeswere discharged and some of the work was sent to outside shops, therespondent's claim of lack of work to justify termination of theiremployment was palpably without basis in fact. Indeed, at the hear-ing the respondent abandoned that pretext and relied for its defenseupon the alleged losses sustained in the operation of the paint shop.On January 6, 1941, 4 days later, Hamic was discharged under cir-cumstances hereinabove related.As a result, when the respondentproposed a contract in January 1941, the Lodge's sole representativewas Barney, its business representative.Since January 6, 1941, theLodge has not elected members for the negotiating committee to re-place Hamic and Shipley.We are satisfied and find that the respond-ent's conduct in farming out its paint work to outside shops and indischarging its paint-shop employees was part of its plan to intimidateits employees as a means of forestalling effective concerted action bythem.We find, as did the Trial Examiner, that the respondent, by dis-charging C. B. Shipley, Sam Painter, J. D. McGee, and James Smith,discriminated in regard to their hire and tenure of employment,thereby discouraging membership in the Lodge and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.(3)HudsonAfter January 2, 1941, Hudson remained the only employee in the,paint shop until his discharge on March 18, 1941.On March 17, the'day before Hudson's discharge, he was assigned a car for paintingby Pickett.Hudson informed Pickett that the job could not be com-pleted that day because other paint work was on hand.Pickett there-fore sent the car to another shop for painting.The following morn-ing-the same car, having been partially painted in the interim, wasassigned to Hudson for completion.Hudson complained to Pickettthat the proposed charge of $2 for the work to be done was extremelylow 19Pickett told Hudson to do the work "or else."Hudson an-swered that he was not concerned about the "or else" and referred toPickett in abusive and indecent terms.A few minutes later Pickettreappeared in the paint shop, having been outside in the meantime,and told Hudson ". . . if we are going to have a paint shop, I am goingto have it the way I want it run, or we won't have one."Whereupon,11The job involved the "rubbing out" of three fenders and a door. NEWTON CHEVROLET, INC.349according to Hudson's own testimony, he warned Pickett ".. . not togive'[Hudson] no smart talk or [he] will slap [Pickett's] teeth out ofhis mouth."Pickett removed Hudson's time card from the rack anddeparted for the office.Later that day Hudson was given a separationreport and was discharged.Shortly thereafter, the respondent re-placed Hudson with a former employee, a non-union man, ignoringShipley who had made prompt application for Hudson's job uponlearning of his discharge.While it is true that, prior to March 18, Pickett and Hudson hadon many occasions engaged in argument concerning charges made tocustomers in which profanity was used without the invocation of dis-ciplinary measures and that in replacing Hudson with a non-Lodgemember the respondent passed over a former Lodge committeeman,Shipley, an apparently qualified workman, we do not agree with theTrial Examiner's conclusion that the respondent used the March 18incidentas anexcuse to consummate its plan to rid itself of allLodge members in the paint shop. The respondent had knowledgeofHudson's union membership prior to January 1941.Yet it re-tained him in its employment thereafter.The discharge came onlyafterHudson had insulted his superior with abusive and indecentremarks.While the respondent's failure to give Hudson's job toShipley indicates further discrimination against Shipley,we are ofthe opinion that Hudson's discharge is directly traceable to hisinsubordinate conduct.We therefore find that the respondent, bydischarging Hudson, did not discriminate in regard to his hire andtenure of employment to discourage membership in the Lodge.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the purposes of theAct.As we have found above, the respondent's conduct in sending itspaintwork to other shops and in discharging Shipley, Painter,McGee, and Smith, all of whom worked in the paint shop, was inpursuance of unfair labor practices.The normal action necessary 350DECISIONS OF. NATIONAL LABOR RELATIONS BOARD,to remedy the unfair labor practices is to require the respondent, tooffer full reinstatement to the aforesaid. employees.We see no reasonfor departing from the usual order in this case.The record showsthat the respondent continues to accept paint work in- approximatelythe same quantities as prior to the decision to curtail operations ,inthe paint shop ;, .its painting equipment and space are, intact ,.andavailable.As we have found, there is no merit in the claim thatthe respondent suffered losses in its paint-shop operations, nor has therespondent improved- its position by sending out paint work.More-over, the fact that the respondent retained one employee to performpaint work indicates that it never intended to close the shop per-manently but merely adopted that stratagem as a temporary measurein order to defeat the Lodge.Under these circumstances, we do notbelieve that it would effectuate the policies of the Act to qualify ourreinstatement order by providing that, in lieu of reinstatement, therespondent may place these employees upon a preferential list if therespondent does not have available positions other than in the paintshop and if the respondent chooses not to resume normal operationsin the paint shop 20The curtailment of work being an unfair laborpractice and in the circumstances here disclosed tantamount to alock-out, and since the absence of available jobs is only apparent, wefind that the approximate remedy to effectuate the policies of theAct is to order the respondent to offer Shipley, Painter, McGee,and Smith immediate, and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniorityand other rights and privileges, and we shall so order.21We shallmake a similar order with respect to Hamic.We shall also order the respondent to make whole A. W. Hamic,C. B. Shipley, Sam Painter, J. D. McGee, and James Smith for, anyloss of pay they may have suffered by reason of the respondent'sdiscrimination against them by payment to each of them of a sumof money equal ' to the amount which he normally would have earnedas wages from the date of his discharge to ' the date of the offer ofreinstatement'22 less his net earnings 23 during such period.° Cf.MatterofWilliamsMotor.Company,andLodge1426,International Associationof Machinists, A. F of L,31 N L. R B , No. 122.n;ll'e do not require the respondent to expand its paint-shop operations in order to,provide jobs for these employees.It is for the respondent to determine whether com-pliance with our order will necessitate such actionSeeMatter of Edward F. Reichelt,et alandChicago Fur Workers Union, Local No45, 21 N. L. R B 262r'The amount of compensation to be paid Shipley, Painter, McGee, and Smith shallnot be diminished on account of the curtailment of paint-shop operations,since,thataction itself constituted an unfair labor practiceSeeMatter of Williams Motor CompanyandLodge 1426, International Association of Machinists, A. F. of L.,31 N L. R. B.,No. "122 ;Matter of Edward F. Reichelt at al.and ChicagoFur Workers Union,LocalNo.45, 21 N. L.R B. 262.23By "net earnings"ismeant earnings less expenses,such as for transportation,room, and board,incurred by an employee in connection with obtaining work and work- 'NEWTON CHEVROLET, 'INC.351.We have found that the respondent has refused,to bargain col-lectively with the Lodge, although the 'Lodge represented a majorityof -.the 'respondent's employees in an appropriate unit.We -`shalltherefore order that the respondent, upon request, bargain collec-tivelywith the Lodge as the exclusive representative of such em-ployees with respect to rates of pay, wages, hours of employment, andother conditions of employment.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, Automotive MachinistsLodge No. 1001, affiliated with the American Federation of Labor, isa labor organization within the meaning of Section 2 (5) of the Act,2.By discriminating in regard to the hire and tenure of employmentof A. W. Hamic, C., B. Shipley, Sam Painter, J. D. McGee, and JamesSmith, thereby discouraging membership in International Associationof Machinists, Automotive Machinists Lodge No.' 1001, the respondenthas engaged in'and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.3.The employees in the service department of the respondent, includ-ing painters and exclusive of supervisory employees, at all times mate-rial herein constituted and now constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.4.International Association of Machinists, Automotive MachinistsLodge No. 1001, is and at all times since January 1, 1941, has been, theexclusive representative of all the employees in the above unit for thepurposes of collective bargaining within the meaning of Section 9 (a)of the Act.5.By refusing during January 1941, and at all times thereafter,to bargain collectively with International Association of Machinists,Automotive Machinists Lodge No. 1001, as the exclusive representativeof its employees in such unit, the respondent has engaged in and' isengaging in unfair labor practices within the meaning of Section 8 '(5)of the Act.`'6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, theing elsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge,and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union,Local2590,8 N. L R.B. 440.Monies received for work performed upon Federal, State, county, municipal, or otheiwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporationv N. L. R. B.,311 U. S. 7. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.8.The respondent, by discharging C. W. Hudson, has not engagedin, unfair labor practices within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Newton Chevrolet, Inc., Chattanooga, Tennessee, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Association ofMachinists, Automotive Machinists Lodge No. 1001, or in any otherlabor organization of its employees, by discharging or refusing to rein-state any of its employees, or in any other manner discriminating inregard to their hire or tenure of employment or any term or conditionof their employment;(b)Refusing to bargain collectively with International Associa-tion of Machinists, Automotive Machinists Lodge No. 1001, as theexclusive representative of the employees in the service departmentof the respondent, including painters and exclusive of supervisoryemployees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to A. W. Hamic; C. B. Shipley, Sam Painter, J. D.McGee, and James Smith immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority ahd other rights and privileges;(b)Make whole A. W. Hamic, C. B. Shipley, Sam Painter, J. D.McGee, and James Smith for any loss of pay they may have sufferedby reason of the respondent's discrimination in regard to their hireand tenure of employment by payment to each of them of a sum ofmoney equal to the amount which each normally would have earnedas wages (luring the period from the date of his discharge to the date NEWTON CHEVROLET, INC.353of the respondent's offer of reinstatement, less his net earnings dur-ing such period;(c)Upon request, bargain collectively with International Associ-ation of Machinists, Automotive Machinists Lodge No. 1001, as theexclusive representative of the employees in the service departmentof the respondent, including painters and exclusive of supervisoryemployees;(d)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive daysfrom the date of posting,, notices to its employees stating : (1) thatthe respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b),'and (c) of thisOrder; (2) that the respondent will take the affirmative action setforth in paragraphs2 (a), (b), and(c) of this Order; and (3) thatthe respondent's employees are free to become or remain membersof International Association of Machinists, Automotive Machinists,Lodge No. 1001, and that the respondent will not discriminateagainstany employee because of membership in or activity in behalf ofthat organization ;(e)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from,the date of this Order what steps therespondent has taken to comply herewith.. , .AND IT is FURTHER oxnExm that the complaint,to the extent thatit alleges that the respondent discriminated in regard to the hireand tenure of employment of C. W. Hudson, within the meaning ofSection 8 (3) of the Act, be, and it hereby is, dismissed.